DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Andrew Lagatta based on  an interview on 02/10/2022 and electronic communications on 02/15/2022.
The claims are amended as follows:
1.	An image forming apparatus comprising:  
	a controller;
	a main body frame;  
	a drum cartridge attachable to the main body frame, the drum cartridge comprising:  			a memory storing information related to the drum cartridge; 
	a cartridge data terminal configured to communicate the information stored in the memory; and
	one or more cartridge terminals including a cartridge detection terminal; and
	a display, 
	wherein the controller includes: 
		a main body data terminal electrically connected to the cartridge data terminal in a case where the drum cartridge is attached to the main body frame; and
		one or more main body terminals including a main body detection terminal, the main body detection terminal being electrically connected to the cartridge detection terminal in the case where the drum cartridge is attached to the main body frame, and 
	wherein the controller is configured to perform:			determining whether the main body detection terminal and the cartridge detection terminal are electrically connected with each other;
		determining a connection status of a toner cartridge to the drum cartridge based on a connection between a specific cartridge terminal included in the one or more cartridge terminals and a specific main body terminal included in the one or more main body terminals;  
		displaying a determination result of the determining whether the main body detection terminal and the cartridge detection terminal are electrically connected with each other on the display; and
		displaying a message on the display indicating the connection status of thedrum cartridge.  
2. 	The image forming apparatus according to claim 1, wherein the drum cartridge further comprises a circuit board, and 
	wherein the circuit board comprises the memory, the cartridge data terminal and the cartridge detection terminal, the cartridge data terminal being electrically connected to the memory.   
3. 	The image forming apparatus according to claim 1, wherein the controller is configured such that in a case where the controller determines that the main body detection terminal and the cartridge detection terminal are electrically connected with each other, the controller instructs the display to display a message indicating that the drum cartridge is attached to the main body frame when the controller determines whether the main body detection terminal and the cartridge detection terminal are electrically connected with each other.  
4. 	The image forming apparatus according to claim 1, wherein the controller is configured such that in a case where the controller determines that the main body detection terminal and the cartridge detection terminal are not electrically connected with each other, the controller instructs the display to display a message indicating that the drum cartridge is not attached to the main body frame when the controller determines whether the main body detection terminal and the cartridge detection terminal are electrically connected with each other.  
6. 	The image forming apparatus according to claim 1, wherein the drum cartridge further comprises
	a cartridge voltage terminal electrically connected to the memory; 
	a cartridge ground terminal electrically connected to the memory; and 
	a resistor having one end and another end, the one end being electrically connected to the cartridge detection terminal, the another end being electrically connected to the cartridge ground terminal, 
	wherein the controller further includes:  
		a main body voltage terminal electrically connected to the controller and supplying a first voltage to the cartridge voltage terminal, the main body voltage terminal being electrically connected to the cartridge voltage terminal in the case where the drum cartridge is attached to the main body frame; 
		a main body ground terminal electrically connected to the cartridge ground terminal in the case where the drum cartridge is attached to the main body frame; and 			a main body resistor having one end and another end, the one end of the main body resistor being connected to the main body detection terminal, the another end of the main body resistor being connected to the main body voltage terminal, 
		wherein the main body detection terminal and the main body voltage terminal are connected with each other through the main body resistor, thereby causing a voltage at the main body detection terminal to have the same potential as the first voltage at the main body voltage terminal in the case where the drum cartridge is not attached to the main body frame, 
	wherein, in the case where the drum cartridge is attached to the main body frame, current flows from the main body voltage terminal toward the main body ground terminal through the main body resistor, the main body detection terminal, cartridge detection terminal, cartridge resistor, and the cartridge ground terminal, so that the voltage at the main body detection terminal, which is positioned between the main body resistor and the cartridge resistor, becomes a second voltage that is lower than the first voltage and higher than the ground voltage, and
			wherein, when the controller determines whether the main body detection terminal and the cartridge detection terminal are electrically connected with each other, the controller is configured to perform:
				determining that the main body detection terminal and the cartridge detection terminal are not connected with each other in a case where the voltage of the main body detection terminal is the first voltage; and
		determining that the main body detection terminal and the cartridge detection terminal are connected with each other in a case where the voltage of the main body detection terminal is the second voltage.  
7. 	The image forming apparatus according to claim 1, wherein the drum cartridge further comprises: 
	a cartridge voltage terminal electrically connected to the memory; 
	a cartridge ground terminal electrically connected to the memory; and 
	a resistor having one end and another end, the one end being electrically connected to the cartridge detection terminal, the another end being electrically connected to the cartridge voltage terminal, 
	wherein the controller further includes: 
		a main body voltage terminal electrically connected to the controller and supplying a first voltage to the cartridge voltage terminal, the main body voltage terminal being electrically connected to the cartridge voltage terminal in the case where the cartridge is attached to the main body frame; 
		a main body ground terminal electrically connected to the cartridge ground terminal in the case where the drum cartridge is attached to the main body frame; and 
		a main body resistor having one end and another end, the one end of the main body resistor being connected to the main body detection terminal, the another end of the main body resistor being connected to the main body ground terminal, 
	wherein the voltage at the main body detection terminal is a ground voltage having the same potential as the potential of the main body ground terminal in the case where the drum cartridge is not attached to the main body frame, the main body detection terminal and the main body ground terminal being connected with each other through the main body resistor, 
	wherein, in the case where the drum cartridge is attached to the main body frame, the current flows from the main body voltage terminal toward the main body ground terminal through the cartridge voltage terminal, cartridge resistor, cartridge detection terminal, the main body detection terminal and the main body resistor, so that the voltage at the main body detection terminal, which is positioned between the main body resistor and the cartridge resistor, becomes a second voltage that is lower than the first voltage and higher than the ground voltage, and
	wherein, when the controller determines whether the main body detection terminal and the cartridge detection terminal are electrically connected with each other, the controller is configured to perform:
		determining that main body detection terminal and the cartridge detection terminal are not connected with each other in a case where the voltage of the main body detection terminal is the ground voltage; and
		determining that main body detection terminal and the cartridge detection terminal are connected with each other in a case where the voltage of the main body detection terminal is the second voltage.  
8. 	The image forming apparatus according to claim 2, wherein the 
	wherein the memory is a drum memory storing information related to the drum cartridge.
9. 	The image forming apparatus according to claim 8, wherein the drum cartridge comprises a drum frame to which the a toner memory serving as a storage medium, and
	wherein the circuit board relays information stored in the toner memory to the controller.  
12. 	The image forming apparatus according to claim 1, wherein the drum cartridge 
13. 	The image forming apparatus according to claim 1, wherein the one or more cartridge terminals includes a second cartridge detection terminal, the one or more main body terminals includes a second main body detection terminal, and 
	wherein determining a connection status of drum cartridge is based on whether the second main body detection terminal and the toner cartridge detection terminal 
14.	(Previously Presented - Proposed)  The image forming apparatus according to claim 1, wherein the one or more cartridge terminals includes a cartridge interrupt terminal and the one or more main body terminals includes a main body interrupt terminal, and wherein determining a connection status of drum cartridge is based on an interrupt signal communicated when the cartridge interrupt terminal and the main body interrupt terminal are electrically connected with each other.

Election/Restrictions
Claim 1 is allowable. Claims 7 and 10-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions according to figures 9, 10, 11 and 12, as set forth in the Office action mailed on 06/04/2021, is hereby withdrawn and claims 7 and 10-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: The identified prior art does not teach or suggest determining a connection status of the toner cartridge to the drum cartridge based on a connection between a specific cartridge terminal included in the one or more cartridge terminals and a specific main body terminal included in the one or more main body terminals  in combination with all other features recited in claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852